Citation Nr: 0006757	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-05 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits of $18,496, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Carold D. Williams


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the 
Committee on Waivers and Compromises, from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The evidence in this case indicates that the overpayment of 
pension in question was created because the veteran reported 
that he and his wife had no income from any sources in his 
January 1991 application, when in fact his wife was operating 
a small business.  The veteran submitted EVR's dated in March 
1992, March 1993, and April 1994 which showed no income for 
his spouse for the period from February 1, 1991 to January 
31, 1995.  An income verification match indicated that the 
veteran's spouse had earned income of $6,890 in 1992, $4,438 
in 1993, $6,578 in 1994, and $4,000 during 1995.  

The original amount of the debt was $22,330, however, award 
actions of June 1996 and September 1996 reduced this amount 
to $18,496.  The Board notes that it appears that the veteran 
has challenged the amount of the debt in question, and has 
indicated that he and his wife have filed amended tax returns 
for the years in question.  He claims that these amended tax 
returns reflect different gross income amounts and that his 
debt should be re-calculated.  The issue of the amount of the 
debt does not appear to have been adjudicated by the RO.

The Board does note that the RO has previously requested 
specific information from the veteran regarding the issue of 
the amended returns, and he and his representative have so 
far failed to provide such information.  The Board, however, 
concludes that the RO should attempt to obtain information 
directly from the Internal Revenue Service, independently of 
the veteran.  The veteran should also be given another 
opportunity to provide evidence supporting his claim that his 
income during the years in question was less than that 
actually reported on his initial tax returns.

The Board further notes that the documentation regarding the 
amount of Social Security income the veteran and his wife 
received during the years in question is incomplete.  In 
September 1991 the veteran was requested to submit both his 
and his wife's latest Social Security Award letter.  In 
October 1991 the RO received, although it is not clear from 
whom, a Social Security Award letter which indicated that the 
veteran had been awarded a Supplemental Security Income award 
of $407 per month, commencing in January 1991.  Although the 
RO was on notice that the veteran was receiving this amount 
from Social Security, it does not appear that his award was 
initially adjusted to reflect the income.  Adjustments appear 
to have been made later, but for smaller amounts as reported 
by the veteran.  No further award letters, or actual 
documentation from the Social Security Administration is in 
the record.  The Board concludes that a complete accounting 
of actual Social Security income is necessary prior to the 
determination of the amount of the debt in question.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide any pertinent 
evidence and arguments regarding his 
claim for waiver.  The veteran should 
also submit complete photocopies of his 
original federal and state income tax 
returns, to include all attached 
schedules and forms, for the years 1991 
to 1995, as well as complete copies of 
his amended returns for such years.  The 
veteran is hereby informed that the duty 
to assist is not a one-way street.  If he 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

2.  The RO should independently attempt 
to gain from the Internal Revenue Service 
information regarding the amount of the 
veteran's and his wife's income during 
the years from 1991 to 1995.  An attempt 
should be made to secure complete copies 
of the veteran's original and amended tax 
returns if such are available.  If this 
is not possible, the pertinent 
information regarding gross income should 
be obtained in a format which is clear 
and unambiguous.

3.  The RO should contact the Social 
Security Administration and request 
documentation to verify the amounts of 
Supplemental Security Income, or other 
Social Security payments he, and possibly 
his wife, received during the period in 
question.

4.  The RO should prepare a complete 
written paid-and-due audit of the 
veteran's disability pension account, and 
consider evidence pertaining to actual 
income earned by the veteran and his wife 
during the period 1991 through 1995.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the veteran, as well as the amounts 
properly due, and should be accomplished 
in accordance with VA Adjudication 
Manual, M21-1, Part Four, Chapter 16.  In 
verifying the amount of overpayment, VA 
must consider the maximum allowable 
pension rates for the years in question, 
verified wage earnings, and the amount of 
unreimbursed medical expenditures 
reported by the veteran during the 
specific period of time.  A copy of the 
written audit must be inserted into the 
claims folder and another provided to the 
veteran and his representative.

5.  Thereafter, once the amount of the 
overpayment is shown to have been 
properly created, that amount should be 
referred to the Committee for 
reconsideration of the veteran's request 
for waiver.  The Committee should then 
consider the veteran's request for 
waiver, in light of the available record, 
with full written consideration given to 
all elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a).  A formal, written, 
record of the Committee' s decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




